Laughlin, J. (dissenting):
The action was brought for the specific performance of a contract by which the defendant agreed to purchase of the plaintiff certain lots on the southerly side of One Hundred and Twenty-sixth street, west of Amsterdam avenue. The defendant refused to complete the purchase upon the ground that the plaintiff’s record title to part of the premises was not good. It is not claimed that plaintiff has acquired title by adverse possession, and the sole question presented by the appeal is whether the plaintiff owns the fee to the northwesterly half of Phineas street abutting on the lots in question as said street was originally plotted and surveyed for the owners by Adolphus Loss. On the 8th day of April, 1806, a large tract of land in this vicinity, including the lots in question and the premises within the lines of Phineas street, was owned by one Mollenaor, and on that day he conveyed the same to Jacob Schieffelin, Thomas Buckley and John R. Lawrence as tenants in common. They employed Loss, a surveyor, to make a map subdividing the premises into lots and delineating streets thereon and they caused this map to be filed. They sold many lots upon the different streets, and finally upon the 28th day of August, 1811, they partitioned their remaining lots. *391Schieffelin and Lawrence on that day executed a conveyance to Buckley in furtherance of the partition agreement, and it is conceded that the question of law which we are called upon to determine is whether by the description in that deed the fee to that part of Phineas street adjacent to the lots in question passed to the grantee. The material part of the description is as follows: “ Commencing at the corner of the Bloomingdale Road and Hamilton Street, and running thence southeasterly along the northeasterly side of said Hamilton Street about five hundred and thirty-five (535) feet to Phineas Street; thence northeasterly along the northwest side of said Phineas Street about two hundred and forty-six (246) feet to Blackberry Alley; thence northwesterly along the southwesterly side of said Blackberry Alley about five hundred and thirteen (513) feet to the Bloomingdale Road; thence westerly along the southeast side of said Bloomingdale Road, about two hundred (200) feet to the place of beginning, the said land being known and distinguished in a map of Manhattanville as surveyed and laid out by Adolphus Loss, dated the 15th day of September, 1806, by lots numbers” 10, etc., on Hamilton street; Hos. 19, 21, 23, 25 and 27 on Phineas street, and Ros. 37, 39, etc., on Bloomingdale road.
I think that the language employed in this description necessarily excludes the fee. The language is plain and unambiguous, and leaves no room for the application of the presumption that the owner intended to convey the fee to the middle of the street. It is claimed that the point where the description commenced is left sufficiently in doubt to warrant the application of this presumption which ordinarily prevails. I am in favor of giving that presumption full force and effect, hut I fail to see how it can be applied, here without overruling many decisions of the Court of Appeals and unsettling the law as it has been long administered by our courts. It is conceded that the grantors and the grantee in this conveyance owned the fee to the center of the Bloomingdale road and also the fee to the other streets specified in the description. It is contended that the point of commencement is the point of intersection of the center line of Hamilton street with the center line of the Bloomingdale road. It will be observed that the description commences “ at the corner of the Bloomiugdale Road and Hamilton Street.” I think *392the point where the center lines of two streets or highways intersect, is not the corner of the streets or roads. The ordinary méaning of the word in relation to streets and highways is that it refers to the point where the exterior lines join or intersect. Hamilton street commences at Bloomingdale road and I think it forms two corners with that road, a southeasterly and a southwesterly corner. The only doubt in my mind arising on the descriptive words is as to which corner is intended; but this is readily answered by the subsequent parts of the description. The description continues from the corner as follows, “ and running thence southeasterly along the northeasterly side of sand Hamilton Street ” and the final boundary is, “ thence westerly along the southeast side of said Bloomingdale' RoadGooxF, two hundred (200) feet to the place of beginning.” It. thus appears that the starting description is along the northeasterly side of Hamilton street and the returning description is along the' southerly side of Bloomingdale road. These boundary lines necessarily fix the southeasterly corner of Bloomingdale road and Hamilton street as the corner which was intended to be designated as the point of commencement.
I think it as well settled in this State as any rule of law can be,, that where a conveyance expressly provides that the boundary line runs along a particular side of a street it means the exterior line of the street on that side, and excludes the fee. (Blackman v. Riley, 138 N. Y. 318; Deering v. Reilly, 167 id. 184; English v. Brennan, 60 id. 609; Kings Co. Fire Ins. Co. v. Stevens, 87 id. 287.)
Following the first boundary line which, if these views are sound, is the northeasterly line of Hamilton street, we find that the conveyance recites that this boundary runs “ about five hundred and thirty-five (535) feet to Phineas Street; thence northeasterly along the northwest side of said Phineas Street about two hundred and forty-six (246) feet to Blackberry Alley.” Here it will be observed that the boundary line at Phineas street is the northwest side of that street,. which I think is equivalent to the northwest line of the street. On the map to which the description relates, along the northeasterly line of Hamilton street and about midway of the block we find the figures “ 535 ” which undoubtedly indicate the distance between the. Bloomingdale road and Phineas street; and, by a computation from, the figures on the map which we think indicates the length and width *393of the lots on Phineas street, we find that they correspond with the distance given in the description as the length of the boundary line on that street.
It is urged that the important part of this description is the reference to the lots and lot numbers. That is important, and of course the rule is well settled that a conveyance by lots, where the grantor owns the fee to the center of a street, passes such fee. But where the conveyance by metes and bounds excludes the fee, I do not understand that such description is overcome by a subsequent statement in the conveyance that it is intended to convey certain lots as plotted. In the Deering Case (supra), and in many other cases, the conveyance was both by metes and bounds and by reference to lot numbers and the description by metes and bounds was deemed controlling.
There is nothing in the surrounding circumstances sufficiently controlling to indicate a different intent from that evidenced by the language employed in the conveyance. It is true that in many instances the parties had previously conveyed by descriptions which carried the fee to the center of the streets; but they followed no uniform rule as is manifest by the Deering Oase in which the Court of Appeals construed one of their conveyances which has been received in evidence in this case as not conveying the fee. In 1807 they conveyed to the city the fee to Manhattan street. If we are able to speculate as to the intention of the owners, I think it is quite probable from this record that they intended to exclude the fee and deemed that they would be all interested in the streets on account of the respective conveyances in partitioning their lands, and that some day they might desire to deed them to the city ; but, as has been observed, the meaning of the language of the conveyance is plain and it is free from ambiguity and must be given effect regardless of whether or not it correctly expresses the intention of the grantors.
It follows that the judgment should be affirmed, with costs.
Judgment reversed, with costs, and judgment directed for plaintiff, with costs.